 Case 1:19-cv-05188-SJB Document 28 Filed 09/10/21 Page 1 of 2 PageID #: 125


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 ALVAREZ QUIZAR ROMUALDO and
 BORIS ASARAEL HERNANDEZ LOPEZ                                  Index No. 19-cv-5188
 , individually and on behalf of others similarly
 situated,                                                      STIPULATION OF
                                                                DISCONTINUANCE
 -against-                                                      WITH PREJUDICE

 GURU KRUPA 104 CORPORATION (D/B/A
 104 DELI), M&Z COROPRATION (D/BA
 FAMILY GROCERY & DELI), JATIN
 PATEL, NAJMA MOHAMED RAZA (AKA
 MOHAMED), ABBASALI RAZA, and
 HABIB H. ALI,

 Defendants

 -------------------------------------------------------X

        No party herein being an infant, an incompetent for whom a committee has been appointed,

or a conservatee, and there being no person not a party who has any interest in the subject matter

of the action:

        IT IS STIPULATED AND AGREED by and between the undersigned counsel for

Plaintiffs and Defendants Guru Krupa 104 Corporation and Jatin Patel that this action is hereby

dismissed with prejudice as against Guru Krupa 104 Corporation and Jatin Patel, without costs to

any party as against any other party pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure; and

        IT IS FURTHER STIPULATED AND AGREED that the cross-claims of Defendants Guru

Krupa 104 Corporation and Jatin Patel against M&Z Corporation (d/b/a Family Grocery & Deli),

Najma Mohamed Raza (a/k/a Mohamed), Abbasali Raza, and Habib H. Ali As asserted in the

Answer (Dkt. No. 15) are discontinued pursuant to Rule 41(c) of the Federal Rules of Civil

Procedure without prejudice and without costs to any other party; and
 Case 1:19-cv-05188-SJB Document 28 Filed 09/10/21 Page 2 of 2 PageID #: 126


         IT IS FURTHER STIPULATED AND AGREED, that for purposes of this stipulation,

signatures on this stipulation may be exchanged via email at the email addresses shown below,

that signatures so exchanged, and hereon, have the same force and effect as originals so long as all

counsel identified below have so executed this stipulation, and that counsel are authorized to

electronically-file a copy of the fully-executed stipulation without further notice.

Dated:      New York, New York
            July     , 2021
                Sept 10



 By: _____________________________                              Ira Levine, Esq.
                                                           By: _____________________________
     Clela A. Errington, Esq.                                     Ira Levine, Esq.
     Michael Faillace & Associates, P.C.                          543 Broadway
     60 East 42nd Street, Suite 4510                              Massapequa, New York 11758
     New York, New York 10165                                     (516) 541-1072
     (212) 317-1200                                               ilevinelaw@optonline.com
     cerrington@faillacelaw.com                                   Attorney for Defendants Guru
     Attorneys for Plaintiffs                                     Krupa 104 Corporation (d/b/a
                                                                  104 Deli) and Jatin Patel



 SO ORDERED:




                                                -2-
